Territory of Michigan DISTRICT OF HURON & DETROIT SS
OF THE TERM OF MAY IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED NINE.

James Willson Pltff agst James McGarvin Dft


An action on the case Damages Two hundred & Sixty Dollars

Be it remembered that on the trial of this case, which is founded on a note of hand purporting to be signed by the Defendant, the plaintiff’s attorney offered in evidence to prove the defendant’s signature, a deposition taken before Archibald McMillen Esqr one of his Majesty’s justices of the peace for the London District in the Province of Upper Canada, and which deposition was taken at the Dwelling house of the said Archibald McMillen Esqr in the said District of London in said province of Upper Canada, on the twenty seventh day of April, one thousand Eight hundred nine. It was proved to the court that the Defendant’s attorney received a notice on the twenty second day of April One thousand Eight hundred nine, at the city of Detroit of the aforesaid time and place for taking the said Deposition; It was proved to the court that the distance from Detroit, to the dwelling house of the said Archibald McMillen Esqr where the said Deposition was taken, is One hundred & seventeen miles; It was further proved to the court that the Defendant in this case resides in the province of Upper Canada, about sixty miles distant from the Dwelling house of the said Archibald McMillen & nearer to Detroit;—There was no evidence before the Court, to prove that the Defendant himself had ever received any notice of the time and place of taking the said Deposition. It further appeared to the court from the face of the said Deposition, that neither the Defendant or any person in his behalf was present at the taking of the same. The Defendant’s attorney objected to the reading of the said Deposition as evidence, on the
*286ground that reasonable notice had not been given, of the time and place of taking the same, the distance from the place where the notice was given, to the place of taking the Depositions, being, as before stated, One hundred & seventeen miles; and the space of time between the day of giving the notice, and the day of taking the deposition, being only four days— and the place of taking the said Deposition being in a foreign country. But the said objections were overruled by the court, and the said deposition was suffered to go to the jury— To which opinion of the court the Defendant by his attorney excepts and prays that his said exceptions may be signed and sealed which is done accordingly
Jacob Visger
Robert Abbott
Signed & Sealed
May 3rd 1809
In Court
Par WILLIAM HULL, Gouverneur du Territoire de Michigan. PROCLAMATION.
D’Autant que le Gouverneur, et deux des Juges du Territoire (l’autre Juge étant absent) á leur séance pendant l’hiver dernier dans leurs capacité législative adoptérent et publiérent de telles lois des Etats originaux qui, en leur opinion convenoient le mieux aux circonstances du Territoire: & D’Autant que deux des Juges de la cour Supreme pendant le terme actuel de cette cour, ont décidés en adjugant sur des cas particuliers que plusieurs de ces lois ainsi adoptées par le Gouverneur & deux des juges étoient con-traires á la constitution & nuiles; & qu’un d’eux a déclaré publiquement á la face du Territoire tandis qu’il siégeait comme Juge qu’aucunes des lois ainsi adoptées & publiées, étoit adoptée et publiée conformemént á la mode presente par l’ordonnance de 1787, et étoient nuiles; l’autre juge étant présent sur le banc a fait aucune objection au principe de cette déclaration et a depuis donné des opinions judiciaires en s’y conformant;
Et D’Autant qu’en conséquence de ces décisions et déclarations non-juridiques, quelqu’uns des officiers du Territoire ont hésités quand á ce qui regarde leur devoir sous ces lois, et que plusieurs des citoyens ont eu des doutes s’ils devoient les obéir, le Gouverneur l’a jugé de son devoir d’émaner cette proclamation, et II Declare au peuple de ce Territoire, qu’aucun pouvoir sur la terre ne posséde le droit de désapprouver et d’annul-ler les lois adoptées et publiées par le Gouverneur et les juges a l’exception du congrés des Etats Unis, á qui le pourvoir est expressément et exclusivement reservé
*287Sans donner aucune opinion par rapport aux pouvoirs des juges dan des cas particuliers légallement devant eux, c’est un principe bien établi qu’ils n’ont aucune autorité de faire des questions abstraites sur la validité des lois en general, et de les décider, et quand ils le font, ils s’éloignent de leur devoir, et leurs decisions sont nuiles.
L’ordinance de 1787, et la loi du Congrés de 1805 qui établie ce Territoire, a deléguée le pouvoir d’adopter et de publier des lois, au Gouverneur et aux juges ou á la majorité d’eux, et a expressément réservée au Congrés le pourvoir et le droit de les désapprouver et a expressément déclarée que ces lois resteront en force jusqu’á ce qu’elles soient ainsi désapprouvées; il faut done qu’elles soient considerées comme des lois jusqu’á ce que le Congrés n’exerce le pouvoir de désapprouver: Toute autre construction de l’ordinance seroit une absurdité et opererait la déstruction du Gouvernement:
C’est pourquoi que le Gouverneur sur cette occasion plus qu’extra-ordinaire réquére tout officier civil et militaire d’etre vigilant á porter en effet les lois de ce Territoire et il sollicite tous les bons citoyens d’etre fermes et uniformes á les obeirs.
En Témoignage de Quoi, J’ai fait posé le Sceau du Territoire a ces Présentes, et les ai Signé de ma main.
Fait au Détroit ce I9e jour d’Octobre, A. D. 1809, et de l’Indé-pendance des Etats Unis la trente quatrieme année.
William Hull
Par le Gouverneur
Reubin Attwater
Secrétaire de Michigan.
% ❖ & H* % H* ‡ ❖ ‡ ^ ‡ >!» H*H* H?% % # % sH# % ífc% ‡
Jacques M. Miller, Imprimeur. . .Détroit

[In the handwriting of Harris H. Hickman]


From photostat of original in Burton Historical Collection, Public Library, Detroit.]